 

 

 

 

; 5 Ovi Locstins Cnts STATEMENT OF PROBABLE CAUSE
Me lasee tence nee BP ROPAZ7-TMO Document 3 FildtPOPPOSr EO” PAR EPL BLT)
Cehoe Maras [Prev Cetinwr Bins | elate hat on 4 Jone 20_A__ while exercising my dutios as a

law entorcament officar in Hedda: Bake deelreesiestrict of Pie ini

   

"7289238 |yjieace  lwegsy

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Cue and Tire of fanaa | Ofieria Charged OCF CUSC abun Comm

4:00en 6/4/14 [91-403 ati
Pakark pA. Bond Der. onal Allentown Ed.

 

 

 

 

 

 

 

fiers Capo: Schaal Pla bor Chomp
Deriving velicle while under .
+h ie ¢

 

DEFENDANT INFORMA — oes

 

 

 

 

 

 

 

 

 

 

 

 

 

Pay lee. Calor

 

 

 

 

 

 

 

 

FO-Sue7 De [63 | Hendeecoral [Si \wer
oy nae eeo eaoes Ee aoe C) 9 The foregeing siatement is based upon
= A BF BOX AIS CHECKED, YOoulp DD IF BOX BIS CHECKED, YOU MUST = : :
oo. MUST APPEAR IW COURT, are PAY AMCUNT INDICATED BELOW ee al my personal observation my porsonal investigation
ATER TRCN es Bebe pee ey} OR APPEAR iM COURT 1
n> SEE PSSTRLCTHOSES fom back of pation copy ie information supplied to me Troon my fediow officer's obeerwalion
other [axplaen above)
po 5 Forfeiture Arcuit > .
* £90 Processing Fee decare under peculty of pechery Uhed the iniorekation which | haw eel forth abowe and or
= = fhe face of thes violation notes is Grae and cormect In thee Baie of ery iercetiecie:
Ba PAY THIS AMOUNT =| § Total Collateral Dus :
= 7 ~ YOUR COURT DATE — no
= a7 Sd: Cell Gp ire debe ol hora, poo A be noified of pour aparece deals bey read | = Date (meme yyy) reure
=] Caen Ad creies Devas (rarity ue
= = Probable cause has been slated for he msuande of & warrant
= Teese (hhrreri —
or ol Execuind on:
Dale (ramvdiel yyy] US. Magistrate Judge

 

 

May gator iageiiei thal | hae received o cope cf thig vighwgon mogee Hie rel on aieesene oF pl

| preiniet  tespsiae et then Femara oe) pee ey Ser eet copier oe BU@MAT = Horarsous mailer itvohed in dent, PASS 2 fl or pore paasgen! verecia,
a COL @ Germmerdal dean tices: CMM = Commerce! eehcie inobed model
- 2 Dede figeencs

ve
Ti a se
